The testimony is very brief. In the trial court, the defendant below offered no evidence, but rested upon its motion for a directed *Page 403 
verdict at the close of the plaintiff's evidence. The only evidence relating to the cause of O'Malley's death is his own statement that he had high blood pressure, and that "the excitement of it all" was the cause of his illness. If O'Malley's death was caused by excitement merely, it was not caused by any physical injury contributing to his death. Hence the trial court erred in overruling the motion of the defendant for a directed verdict. The judgments of the courts below will therefore be reversed; and proceeding to render the judgment which the Court of Appeals should have rendered, judgment will be entered in favor of the plaintiff in error.
Judgment reversed and final judgment for plaintiff in error.
JONES, MATTHIAS, DAY, ALLEN, KINKADE and ROBINSON, JJ., concur.
MARSHALL, C.J., not participating. *Page 404